Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the combination of features where an insect trapping device has two separate and distinct chambers, an insect trapping housing portion and a visible light housing portion, the visible light housing portion having a distinct floor, sidewalls extending from said floor, and a translucent light diffuser plate, the combination of which create an enclosed visible light chamber, the insect trapping housing portion that has an ultraviolet light housing portion, having a mounting plate which is coupled to the visible light housing, the housing outside of the visible light chamber, and wherein the configuration of these features is characterized by a light diffuser plate being a front surface, the mounting plate being a rear surface opposite the front surface, and the ultraviolet light chamber includes side openings that extend between the front surface and the rear surface.
This combination of features and the specific configuration of the visible light chamber housing being distinct and having sidewalls extending from the floor, and a light diffuser plate which is a front surface directly opposite the mounting plate which attaches a separate insect trapping chamber to the visible light chamber is not taught by the prior art.
WO 2017175927 A1 to Oh Seok teaches an illuminating sign which conceals an insect trapping chamber with adhesive board 510, ultraviolet lights 300, and LEDs 400. Oh Seok teaches a visible light chamber with the LEDs 400 between its baseplate and the front plate 200, as well as an insect trapping chamber formed by the area between the adhesive 510 and the bottom of the LEDs 400. While these areas are separate from each other, Oh Seok fails to teach the visible light chamber having a floor, sidewalls extending from the floor, and a light diffuser place which encloses the visible light chamber. Instead, there are no sidewalls 
Other prior art such as US 5950355 A to Gilbert, US 5251397 A to Exum, and US 20070124987 A1 to Brown further fail to teach this concept as the trapping area and the lighting area are not distinct, and since the visible light chambers in each of these devices does not have a floor with sidewalls extending to a light diffuser plate front surface, where a mounting plate of the insect trapping chamber is fastened as a rear surface to the light diffuser plate. Instead, the trapping area and illumination areas are combined to lure insects to the trapping portions of the device.
US 4876822 A to White can be broadly interpreted as having separate chambers for either illumination or for insect trapping, as it teaches the use of multiple chambers each with an insect trapping adhesive board and a light which can either be white light or ultraviolet light, as can be seen in FIG 5.
However, the configuration White is not the same as in the claimed language, where the mounting plate of one chamber acts as a rear surface while a light diffuser plate acts as a front surface. White does not use a light diffuser plate at all to cover the opening at 14 as can be seen in FIG 3. Instead, the light shines directly through. Even if a light diffuser plate were placed over this opening, it would fail to teach the light diffuser plate being a front surface and the mounting plate, which could be considered 54/52, as a rear surface. Further, if a light diffuser plate were placed over the opening 14, it would break the reference of White as it would thusly prevent insects from entering through the opening and becoming stuck on the adhesive, as can be seen from the arrows in FIG 5. Additionally, White teaches the use of 42 which could be used as a diffuser plate, but this again would not be a front surface to the rear surface of the mounting plate 54/52.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647